Citation Nr: 1825259	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for infectious hepatitis.

3.  Entitlement to service connection for infectious hepatitis.

4.  Entitlement to service connection for a left foot condition.

5.  Entitlement to service connection for a low back condition, to include as secondary to a left foot condition.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1967 to July 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery, Alabama.  The Veteran submitted a notice of disagreement in June 2012.  A statement of the case was issued in May 2014. The Veteran perfected a timely substantive appeal via VA Form 9 in July 2014.  

In August 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the proceeding is of record.

The Veteran's claims of entitlement to service connection for tuberculosis and hepatitis were previously denied via a November 1970 rating decision.  In August 2010, the Veteran submitted the current claims.  In order to establish jurisdiction over the issues of service connection for tuberculosis and hepatitis, the Board must first consider whether new and material evidence has been received to reopen the claims.  See 38 U.S.C. §§ 5108, 7105 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully below, new and material evidence has been submitted to reopen the hepatitis claim and the Veteran has withdrawn the tuberculosis claim.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

The issues of entitlement to service connection for hepatitis, a left foot condition and a low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 1970 rating decision denied entitlement to service connection for tuberculosis and infectious hepatitis.

2.  At the hearing before the Board in August 2017, prior to the promulgation of a decision in the appeal, the Veteran gave notice of his desire to withdraw his pending appeal regarding service connection for tuberculosis.

3.  Evidence regarding hepatitis received since the November 1970 rating decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1970 rating decision that denied service connection for tuberculosis and hepatitis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  The criteria for withdrawal of an appeal by the Veteran have been met in regard to the claim for service connection for tuberculosis.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  New and material evidence has been presented to reopen the claim of entitlement to service connection for hepatitis.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In this case, at the August 2017 videoconference hearing before the Board, the Veteran withdrew from appellate consideration the issue of entitlement to service connection for tuberculosis.

Thus, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for tuberculosis, to include the issue of whether new and material evidence has been received to reopen the claim.

II.  New and Material Evidence

The claim of entitlement to service connection for hepatitis was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran's original claim for service connection for hepatitis was denied in a November 1970 rating decision, on the basis that while the Veteran had evidence of hepatitis in service, residuals were not found at the Veteran's separation, and there was no evidence of any continuing residuals of hepatitis.  The Veteran did not appeal that decision.  Accordingly, the denial is final.  38 U.S.C. § 7105(c).
The evidence of record at the time of the November 1970 rating decision included the Veteran's service treatment records (STRs) and a VA examination report, which did not show a current hepatitis diagnosis.  Additional evidence received since the November 1970 rating decision includes VA treatment records, reflecting counseling for hepatitis and the ordering of blood tests in August 2010.  Additionally, the Veteran testified at the August 2017 Board hearing that he was not allowed to donate blood due to his hepatitis.

This evidence was not previously on file at the time of the November 1970 decision; thus, it is new.  The medical evidence and the Veteran's statements are material because they bear directly on the issue of the existence of the claimed condition, which is one of the reasons that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for hepatitis, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim as set forth in Shade, supra.  Accordingly, the claim of entitlement to service connection for hepatitis is reopened.  See 38 U.S.C. 
§ 5108; 38 C.F.R. § 3.156(a).


ORDER

The appeal as to entitlement to service connection for tuberculosis, to include whether new and material evidence has been received, is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for hepatitis is reopened; the appeal is granted to this extent only.



	
REMAND

Hepatitis

At the August 2017 hearing, the Veteran testified that VA had conducted blood testing on him and that he had been told that he could not donate blood.  VA treatment records from August 2010 show that a hepatitis panel was ordered.  However, the results of any blood tests are not associated with the claims file.  Furthermore, it is unclear whether the Veteran was referencing the order for 2010 blood testing reflected in treatment records or a more recent testing.  Accordingly, remand is warranted to obtain complete and updated VA treatment records, including the results of any blood testing or hepatitis panels.  If the records reflect a diagnosis or pathology of hepatitis, the Veteran should be afforded VA examination to obtain a medical opinion as to a nexus between the current condition and the in-service incurrence of hepatitis.  See 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Left foot condition

The Veteran contends that he served as a combat medic in Vietnam. In his testimony before the Board, he stated that a helicopter landed on top of his foot, knocking him unconscious and seriously injuring his left leg, requiring a cast and six to seven weeks of recovery.  He attributes his current trouble to this in-service injury. 

STRs are silent as to complaint or treatment related to the left foot.  However, his personnel records confirm his service as a medic specialist with a Combat Medic Badge, Legion of Merit, Vietnam Campaign Medal, and Vietnam Service Medal.  Furthermore, the Veteran submitted a corroborating statement from a fellow soldier regarding the left foot injury.  The retired Major described how a pilot lost control of a helicopter and landed on the Veteran's foot during combat operations, resulting in a broken foot requiring evacuation.

As the Veteran served in Vietnam and was awarded a Combat Medic Badge, the Board finds that the circumstances, conditions, and hardships of such service are that he was in a combat zone and therefore, 38 U.S.C. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  The Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so too is the disability due to the in-service combat injury under certain circumstances.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

Consequently, the Board accepts the Veteran's report of left foot injury in service.  However, to establish entitlement to service connection, there still must be evidence of a current disability that is related to service.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  In this regard, the Board finds that a VA examination is warranted.

VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon, 20 Vet. App. at 79.  The threshold for finding a link between current disability and service is "low."  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

Here, the Veteran contends that he experiences difficulty walking because of his left foot.  Upon VA examination for his low back in April 2011, the examiner noted left ankle weakness, but no foot drop.  He further noted that the Veteran walked with an antalgic gait without the use of a cane.  At the Board hearing, the Veteran testified that he uses a cane due to his left foot problems.  He stated that there is constant pain and he is unable to cross his left foot over his right knee.  

Therefore, as the record does not contain current treatment records reflecting the status of any left foot condition, but the Veteran has testified to signs and symptoms of a disability that may be associated with a conceded in-service injury, the Board finds that VA examination is warranted.

Low back condition 

While a VA examination in conjunction with the low back claim has been performed, the Board finds that further examination is warranted based upon the Veteran's contention that the condition is secondary to his left foot condition.  The April 2011 VA examination report contained an opinion which addressed only the issue of whether the low back condition was directly caused by service.  Therefore, a medical opinion must be obtained to address the contention that his low back condition is due to or aggravated by his left foot condition.

Finally, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (2017); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran and his representative a letter requesting that he provide sufficient information and, if necessary, authorization, to obtain any additional evidence that is not currently of record from all VA and non-VA health care providers who have treated him for hepatitis, a left foot condition, or low back condition.  Specifically, any blood tests or hepatitis panels conducted by VA should be obtained and associated with the claims file.

If the Veteran responds, assist him in obtaining any additional evidence identified, following current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed left foot and low back conditions. If updated treatment records reflect diagnosis or pathology of hepatitis, schedule the Veteran for a VA examination to determine the nature and etiology of the hepatitis as well.

All indicated tests should be performed and all findings should be reported in detail.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  

After reviewing the claims folder, obtaining a history of complaints from the Veteran, and conducting a thorough examination, the examiner is asked to address the following:

Hepatitis

a)  Identify all diagnoses or pathology related to hepatitis during the period on appeal.

b)  Does the Veteran experience any residuals of hepatitis?

c)  For each identified diagnosis related to hepatitis, is it at least as likely as not (50 percent or greater probability) that the condition is due to his service, to include the infectious hepatitis noted in his service treatment records?

Left foot

d)  Identify all diagnoses related to the left foot during the period on appeal.

e)  For each identified diagnosis related to the left foot, is it at least as likely as not (50 percent or greater probability) that the Veteran's left foot condition is due to his service, to include as the result of a helicopter landing on his foot and causing a broken foot?  In so opining the examiner is asked to do the following:  (1) accept as fact that a helicopter landed on the Veteran's foot and caused a broken foot when he was a combat medic in Vietnam; and (2) indicate whether there is any pathology/disease process associated with the Veteran's left foot that is consistent with residuals of a broken foot.  

Low back

f)  Is it at least as likely as not (50 percent or greater probability) that a low back condition, to include the previously diagnosed degenerative joint disease, was caused by, or results from the Veteran's left foot condition?

g) Is it at least as likely as not (50 percent or greater probability) that a low back condition, to include the previously diagnosed degenerative joint disease, has permanently progressed at an abnormally high rate (aggravated) due to or as the result of a left foot condition?

All pertinent symptomatology and findings must be reported in detail.  The examiner is directed specifically to the lay statements of record for consideration.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case.

3.  Review the electronic claims file and examination report(s) to ensure complete compliance with the directives of this REMAND.  If there are deficiencies in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims for service connection for hepatitis, a left foot condition, and a low back condition.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the matter is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


